           Case 1:19-cv-10509-GHW Document 21 Filed 12/14/20 USDC                 SDNY
                                                                             Page 1 of 1
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                                 #:
UNITED STATES DISTRICT COURT                                                DATE  FILED: 12/14/20
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                                  1:19-cv-10509-GHW
                                                               :
                              -v-                              :
                                                               : 1:16-cr-00656-GHW-19
                                                               :
 LUIS CABAN,                                                   :         ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

       On August 25, 2020, the Court extended the deadline for Mr. Caban to file his reply to the

Government’s opposition to his petition for a writ of habeas corpus to November 20, 2020. Case

No. 1:19-cv-10509-GHW, Dkt. No. 19; Case No. 1:16-cr-00656-GHW-19, Dkt. No. 778. As of the

date of this order, the Court has not received Mr. Caban’s reply. Mr. Caban is directed to file his

reply forthwith, and in no event later than January 8, 2021.

       The Court has appointed counsel to assist Mr. Caban request for assistance of counsel in

filing a motion under the CARES Act by separate order. Dkt. No. 832.

       The Clerk of Court is directed to mail a copy of this order to Mr. Caban.

SO ORDERED.

Dated: December 13, 2020
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge
